PER CURIAM.
This was an action for breach of contract of rental, for rent and for certain bills incurred, and certain damages.
The jury in the trial court returned a verdict for the plaintiff. The defendant, who is the plaintiff herein, is asking a reversal of this judgment, on the grounds that the verdict is contrary to the weight of the evidence, and that_ the court erred in refusing to give a special charge, and that there was error in the general charge.
The Court of Appeals found that the verdict was not contrary to the weight of the evidence, that there was no error in the general charge, and that the trial court was not in error in refusing to- give the special charge, because the special charge was so phrased as to be misleading.
Judgment affirmed.
Buchwalter, P. J., Hamilton & Cushing, JJ. concur.